Citation Nr: 1012211	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the March 1972 rating decision that assigned an initial 10 
percent rating for a left knee disability.  

2.  Entitlement to a disability rating greater than 10 
percent for a left knee disability, including arthritis and 
instability, status post medial meniscectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
April 1967 and from October 1970 to September 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and July 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania and St. Louis, 
Missouri, respectively.  Jurisdiction of his claims folder 
was transferred to the RO in New York, New York.  

The Veteran filed a claim for an increased rating in 
September 2004 and a CUE motion in January 2006.  

In December 2009, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
in New York, New York (Travel Board hearing).  On the day of 
his hearing, the Veteran submitted new private medical 
evidence.  This evidence has not yet been considered by the 
RO, the Agency of Original Jurisdiction (AOJ).  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

In his March 2008 Substantive Appeal (VA Form 9), the 
Veteran asserted that he had Type II diabetes mellitus 
secondary to his left knee disability.  However, he 
subsequently clarified that he was not filing a claim for 
service connection for Type II diabetes mellitus at this 
time.  See hearing testimony at page 4.  In addition, the 
Veteran also stated that in the future he will submit a 
claim of service connection for a right knee disorder 
secondary to his left knee disability.  See hearing 
testimony at pages 5-6.  But in summary, no additional claim 
has been raised by the Veteran at this time.


FINDINGS OF FACT

1.  The RO assigned an initial 10 percent rating for a left 
knee disability in a March 1972 rating decision.  The 
Veteran did not initiate an appeal of that decision as to 
the initial rating assigned. 

2.  There is no showing that, at the time of the March 1972 
rating decision, either the correct facts known at the time 
were not before the adjudicator or the law then in effect 
was incorrectly applied.  In any event, to the extent that 
any error was made by the RO, it has not been demonstrated 
that the result would have been manifestly different but for 
the alleged error.  

3.  For the Veteran's left knee arthritis, the evidence of 
record does not reveal limitation of flexion to 30 degrees, 
or limitation of extension to 15 degrees.  The degree of 
functional loss due to pain, crepitus, tenderness, effusion, 
weakness, lack of endurance, use of a knee brace and at 
times crutches, difficulty walking more than several blocks, 
difficulty standing or sitting for extended periods, and 
other functional loss clearly affecting daily activities and 
employment, is already adequately reflected in the current 
rating assigned.  

4.  For Veteran's left knee, although there is sufficient 
evidence of "slight" instability, the evidence does not 
demonstrate left knee subluxation or lateral instability to 
a "moderate" or "severe" degree.      


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the March 
1972 rating decision that assigned an initial 10 percent 
rating for a left knee disability.  38 U.S.C.A. 
§§ 5109A(a), 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The criteria are not met for a disability rating higher 
than 10 percent for degenerative arthritis of the left knee, 
status post medial meniscectomy.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5259, 5261 (2009).  

3.  The criteria are met for a separate 10 percent rating, 
but no greater, for instability associated with his service-
connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing 
their claims.  See 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA is 
required to inform the Veteran of the type of evidence 
needed to substantiate his claim, including apprising him of 
whose specific responsibility - his or VA's, it is for 
obtaining this supporting evidence.  Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).

Initially, with respect to the portion of the decision that 
addresses clear and unmistakable error, the Board emphasizes 
that the VCAA is not applicable to such claims.  See Parker  
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  In any event, because the 
application of the law to the undisputed facts is 
dispositive of the CUE appeal, no discussion of VA's duties 
to notify and assist would be necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  Therefore, VCAA 
considerations are limited to the part of the decision that 
addresses entitlement to an increased rating for the 
Veteran's left knee disability.   

As to the increased rating claim, review of the claims 
folder reveals compliance with the VCAA.  The duty to notify 
was accomplished by way of VCAA letters from the RO to the 
Veteran dated in November 2004, January 2006, and July 2008.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA 
would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

Furthermore, with regard to the additional notice 
requirements for increased rating claims, the July 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal 
criteria necessary to substantiate a higher rating for his 
left knee disability.  In any event, the Federal Circuit 
recently vacated the Veterans Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response 
to a claim for an increased rating is all that is required.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
In other words, VCAA notice for an increased rating claim 
does not have to be individually tailored to each Veteran's 
particular facts, but rather only a generic notice is 
required.  Regardless, overall, the Board is satisfied that 
the RO provided both generic and specific VCAA notice as to 
the increased rating claim when considering all of the VCAA 
letters provided.  

In addition, the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective-date elements of the claim, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  But the RO will have the opportunity to 
provide the Veteran this additional notice when implementing 
the Board's decision that is partially granting a separate 
rating for left knee instability.  In this way, no harm will 
come to the Veteran.  Otherwise, at this juncture, the Board 
concludes prejudicial error in the content of VCAA notice 
has not been demonstrated.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

With regard to the timing of notice, here, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a Statement of the Case (SOC) or Supplemental Statement 
of the Case (SSOC), is sufficient to cure a timing defect).  

Here, the timing error was cured.  After providing 
additional VCAA notice in July 2008, the RO again went back 
and readjudicated the claim in the more recent May 2009 
SSOC.  So each time after providing the required notice, the 
RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  Stated another way, VA's 
issuance of a SSOC in May 2009 following the VCAA-notice 
letters cured the timing error.  As such, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been demonstrated.  See again Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).

As to the duty to assist, the RO has secured service 
treatment records (STRs) and relevant VA medical 
examinations.  In addition, the Veteran has also submitted 
several personal statements, post-service military records 
from the Judge Advocate General (JAG), private medical 
evidence, duplicate STRs, as well as hearing testimony.  
There is no indication in the claims folder that the Veteran 
identified and authorized VA to obtain any additional 
private records.  Neither the Veteran nor his representative 
has stated that any additional evidence remains outstanding.  
Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  

Governing Laws and Regulations for CUE

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2009).  
Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).   

A claim of clear and unmistakable error is a collateral 
attack on an otherwise final rating decision by a VA 
regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity 
that attaches to a final decision, and when such a decision 
is collaterally attacked the presumption becomes even 
stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a 
claimant's "extra-heavy burden" of persuasion before the 
Court in a claim of clear and unmistakable error).

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was 
made, and (3) that, had the error not been made, the outcome 
would have been manifestly different.  Bouton v. Peake, 23 
Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App.  109, 
112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.  The claimant must offer some persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error, unless it is the kind 
of error that, if true, would be clear and unmistakable on 
its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 
6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for 
a claim of clear and unmistakable error.  Baldwin, 13 Vet. 
App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey  v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  Simply to 
claim clear and unmistakable error on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of 
"error" meet the restrictive definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44.  Furthermore, 
clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Finally, clear and unmistakable 
error does not include the otherwise correct application of 
a statute or regulation where, subsequent to the decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  Jordan v. Nicholson, 401 F.3d 
1296, 1298-99 (Fed. Cir. 2005).  

Analysis - CUE Claim

In a March 1972 rating decision, the RO awarded service 
connection for left knee internal derangement and residuals 
of medial meniscectomy surgery with early degenerative 
arthritis.  The RO chose to assign a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1972), removal of 
the semilunar cartilage.  This is the maximum rating 
available under that Diagnostic Code.  The RO found that the 
Veteran's left knee problems stemmed from an in-service 
reinjury after the Veteran had undergone medial meniscectomy 
surgery during an inactive period of service.  The Veteran 
did not appeal the March 1972 rating decision within one 
year.  Therefore, the March 1972 rating decision is final.  
38 U.S.C. § 7105 (1970); 38 C.F.R. §§ 20.200, 20.302 (1972).  
Accordingly, it is only subject to reversal or amendment if 
it contains CUE.  38 C.F.R. § 3.105(a).

The Veteran asserts CUE in the March 1972 RO decision.  He 
believes the RO should have granted him at least a 20 
percent rating for his left knee, instead of a 10 percent 
rating.  He has submitted a July 1971 duplicate Physical 
Evaluation Board (PEB) report from his STRs that recommended 
a 20 percent combined rating due to his various left knee 
diagnoses.  He asserts that the RO's failure to specifically 
address the PEB's July 1971 report constitutes CUE as the 
correct facts known at the time were not properly considered 
before the adjudicator.  He believes the RO ignored this 
favorable evidence, and also did not correctly apply the law 
to these facts.  He also asserts CUE on the basis that the 
RO in March 1972 failed to provide him with a VA examination 
for his left knee upon discharge in order to properly rate 
his disability.  On that basis, he is asserting CUE due to a 
breach of the VA's duty to assist.  See January 2006 CUE 
Motion; July 2007 Notice of Disagreement (NOD); March 2008 
VA Form 9; and hearing testimony at pages 5, 8.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See Simmons v. Principi, 17 Vet. App. 104 
(2003). The Board will therefore adjudicate the merits of 
his CUE claim.

At the time of the March 1972 RO decision, multiple 
diagnostic codes evaluated impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a 
(1972).  In addition, in 1972, the following regulations 
were also in effect, with only minor differences from the 
present versions: functional loss (38 C.F.R. § 4.40), the 
joints (38 C.F.R. § 4.45), and arthritis (38 C.F.R. § 4.59, 
as well as Diagnostic Codes 5003 and 5010).   

The Board finds that no clear and unmistakable error in the 
March 1972 RO decision.  See 38 C.F.R. § 3.105(a).  
Initially, as to the Veteran's assertion that the RO failed 
to provide him with a VA examination for his left knee upon 
discharge in order to properly rate his left knee 
disability, failure to undertake such action is no more than 
a deficiency in the duty to assist, which is not a basis for 
finding clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley, 11 Vet. App. at 213; Caffrey, 6 Vet. App. at 
383- 84.  

To the extent the Veteran is asserting CUE in the RO's 
alleged failure to consider probative evidence (that is, the 
July 1971 PEB findings discussing a 20 rating), silence in a 
final RO decision made prior to February 1990 cannot be 
taken as showing a failure to consider evidence of record.  
Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (citing 38 U.S.C. § 
5104(b) and Veterans' Benefits Amendments of 1989, Pub. L. 
No. 101-237, § 115, 103 Stat.  2062, 2066 (1989)).  That is, 
the mere fact that the RO did not list or discuss evidence 
does not mean that it did not consider it.  Eddy, 9 Vet. 
App. at 58.  There were different standards prior to 
February 1990 as to how much explanation was provided as 
part of the rating decision.  Id.  In fact, prior to 
February 1, 1990, when 38 U.S.C. § 5104(b) was added to the 
law, rating decisions routinely lacked such specificity as 
to the evidence considered or the regulations applied.  See 
also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  

Notwithstanding the above, failure of the RO to consider 
"highly probative evidence," in violation of the regulation 
requiring adjudications to be based on all the evidence of 
record (38 C.F.R. §3.303(a)), could still constitute a 
viable theory of CUE.  Crippen, 9 Vet. App. at 421.  But it 
still must be "clear on its face" that a particular piece of 
highly probative evidence had not been considered by the RO.  
Id.  That is, the RO must have actually used language that 
denied the existence of the highly probative evidence.  Id. 
at 422.  See e.g., Russell v. Principi, 3 Vet. App. 310, 321 
(1992) (despite existence of in-service audiometric test 
showing hearing loss in both ears, 1972 RO decision 
mistakenly found that "service records do not indicate 
defective hearing while on active duty").    

Most recently, in Bouton v. Peake, 23 Vet. App. 70, 71-73 
(2008), the Court explained that an RO's denial of the 
existence of evidence in the claims file, as discussed in 
Crippen and Russell, supra, was sufficient to satisfy the 
first and second CUE requirements (i.e., either the facts 
known at the time were not before the adjudicator or the law 
then in effect was incorrectly applied, and an error 
occurred based on the record).  That is, in the facts of 
Bouton the RO's denial of the existence of medical documents 
evidencing depression secondary to service-connected 
disability and its failure to follow the regulation 
requiring that it base its determination on all evidence of 
record, was an error sufficient to satisfy the first and 
second CUE requirements.  Bouton, 23 Vet. App. at 72.  
Regardless, such error cannot constitute CUE unless it is 
the type of error that would have manifestly changed the 
outcome of the RO's decision.  Id.  It follows that such an 
error can only constitute CUE where all evidence at the time 
of the prior RO decision "militated in support of the 
claim."  Bouton, 23 Vet. App. at 72 (quoting Crippen, 9 Vet. 
App. at 422) (emphasis added).    

In the present case, it is not clear on its face that the RO 
in March 1972 failed to consider the July 1971 PEB findings 
that discussed a percent 20 rating.  Moreover, the RO in the 
March 1972 rating decision did not deny the existence of 
this evidence in the claims file.  In fact, the RO commented 
that "the Service Department separated the Veteran with 
disability severance pay," thus implying knowledge of this 
document.  Therefore, facts known at the time were in fact 
before the adjudicator.  Bouton, 23 Vet. App. at 72.  It is 
also not shown that all evidence at the time of the prior RO 
decision "militated in support of the claim."  Id.  That is, 
the RO was under no obligation to accept the PEB's 
recommendations of a 20 percent disability rating, as it 
cited other PEB evidence from June 1971 to August 1971 that 
provided for a lower 10 percent rating.  It is also not 
clear whether the 20 percent rating was actually ratable 
under the Service Department's separate regulations for 
military disability severance pay or the VA's.  In any 
event, the RO weighed the evidence and applied the law to 
find that the Veteran was only entitled to a 10 percent 
rating.  Since the Board has found that the RO's actions in 
the March 1972 rating decision cannot be taken as showing a 
failure to consider evidence of record, the Veteran's 
assertions are tantamount to nothing more than disagreement 
with the manner in which the RO weighed or evaluated the 
evidence, which does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  In 
essence, the Veteran's arguments regarding the proper 
evaluation for his left knee in March 1972 decision boils 
down to a request to reweigh the evidence, which cannot be 
the basis of a CUE claim.  

Moreover, at the time of the March 1972 rating decision, the 
RO was not precluded from relying upon its own medical 
judgment to support its conclusions.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
cannot substitute its own medical judgment for that of 
medical professionals).  A medical member of the RO rating 
panel participated in the March 1972 decision and was a 
signatory to the determination.  The opinion that the 
Veteran was only entitled to a 10 percent rating for his 
left knee was supported by the medical member of the panel 
and the RO apparently relied on his medical judgment in 
deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995) (holding that the Board's position was 
substantially justified in a pre-Colvin decision in relying 
on its own medical judgment).  That is, prior to the 1991 
Colvin decision, the VA was not required to rely upon 
independent medical evidence to support its medical 
conclusion.  Both the Board and the RO's common practice at 
that time was to use its own medical judgment by way of a 
medical member of a panel.  See e.g., Austin v. Brown, 6 
Vet. App. 547, 549 (1994).  As the March 1972 rating 
decision was ascribed to by the medical member of the panel, 
it cannot be said that all pertinent evidence of record 
supported the Veteran's position. 

To the extent the Veteran is asserting that the law was 
incorrectly applied, in that he could have been entitled to 
a higher rating under Diagnostic Codes 5003, 5255, 5257, 
5260, 5261, or 5262, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Moreover, the absence of a specific reference to, 
or failure to cite, a controlling regulation in a rating 
decision does not mean it was not considered.  VAOPGCPREC 6-
92.  The RO assigned the Veteran's 10 percent rating under 
Diagnostic Code 5259.  It is in the RO's discretion to so.    

In any event, as to Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension, PEB findings from June 
1971 to August 1971 demonstrate 5 degrees extension and only 
several degrees less than full flexion, which are not 
indicative of a higher 20 percent rating under these 
Diagnostic Codes.  It is also debatable that application of 
Diagnostic Code 5262 would have provided a higher rating.  
As to Diagnostic Code 5255, there is no probative evidence 
to suggest application of impairment of the femur.  As to 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59, 
the Veteran was already in receipt of the minimum 10 percent 
rating available for arthritis when limitation of motion is 
noncompensable.  A 20 percent rating for arthritis did not 
appear appropriate since the evidence of record did not 
demonstrate X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See also 38 C.F.R. 
§ 4.45(f) (1972) (for the purpose of rating disability from 
arthritis, the knee is considered a major joint).  

As to the potential application of Diagnostic Code 5257 for 
recurrent subluxation or lateral instability, PEB findings 
from June 1971 to August 1971 do reveal a mild limp, loose 
bodies on X-ray, chondromalacia, and a positive McMurray's 
sign.  However, there are also several instances in his STRs 
where "no instability" and "no gross instability" are noted.  
As such, the evidence was mixed at that time as to the 
applicability of Diagnostic Code 5257.  Moreover, to the 
extent any other potential knee regulation could have 
applied under the law at that time, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (1972).  Although under current law, a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 per 
VAOPGCPREC 23-97.  (July 1, 1997), this separate rating is 
only available after July 1997 since there is no provision 
for retroactive application.  See 62 Fed. Reg. 63604 (1997).  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Further, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
Jordan, 401 F.3d at 1298-99.  So under VA law in effect in 
March 1972, a separate, additional rating was not available 
under Diagnostic Code 5257 for his left knee.  In addition, 
the Veteran's submission of JAG documents from 1991 
diagnosing left knee instability are not for consideration 
because CUE is only to be evaluated based on the evidentiary 
record that existed at the time the prior decision was made.  
Grover, 12 Vet. App. at 112; Russell, 3 Vet. App. at 313-14.  

In short, even if the Board were to accept the premise that 
an error occurred by the RO in March 1972 by not adequately 
considering other pertinent diagnostic codes in the 
regulations, it is not absolutely clear that a different 
result would have ensued if not for that alleged error.  
Fugo, 6 Vet. App. 43-44.  In other words, the Board cannot 
be sure that the overall outcome of the claim would have 
been manifestly different but for any error.  Fugo, 6 Vet. 
App. at 43-44.  Reasonable minds could have differed as to 
whether the evidence and law in March 1972 entitled the 
Veteran to a higher rating than 10 percent for his left 
knee.  Therefore, any error cannot be clear and unmistakable 
in this case.  Id.  

In conclusion, the Board finds no clear and unmistakable 
error in the March 1972 rating decision that assigned an 
initial 10 percent rating for a left knee disability.   38 
C.F.R. § 3.105(a).  That part of the appeal is denied.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
disability has been more severe than at others, and rate it 
accordingly.  In the present case, the left knee issue on 
appeal arises from a claim for an increased rating received 
on September 16, 2004.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed (in this case, September 2003) until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Left knee Arthritis

The Veteran's left knee arthritis, status post medial 
meniscectomy, is currently evaluated as 10 percent disabling 
under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a.  This rating is the maximum 
rating available under this diagnostic code.  He therefore 
can receive no higher rating under that diagnostic code.  
But his disability has also been rated under Diagnostic Code 
5003-5261, degenerative arthritis with limitation of leg 
extension.  38 C.F.R. § 4.71a.  VA X-rays dated in December 
2004 confirm left knee arthritis.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 
for extension.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For 
purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
also provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Moreover, for arthritis under Diagnostic Code 5003, in the 
absence of limitation of motion or painful motion, a 10 
percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; a 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.  See also 38 C.F.R. § 4.45(f) (for the 
purpose of rating disability from arthritis, the knee is 
considered a major joint).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 
degrees; a 10 percent rating will be assigned for limitation 
of extension of the leg to 10 degrees; a 20 percent rating 
will be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 
45 degrees.  

Upon review of the evidence, a rating beyond 10 percent for 
the Veteran's left knee arthritis, status post medial 
meniscectomy, is not warranted under Diagnostic Codes 5003, 
5260, and 5261.  38 C.F.R. § 4.7.  Specifically, for the 
left knee, at no time during the appeal period has the 
Veteran exhibited left knee flexion limited to 30 degrees or 
left knee extension limited to 15 degrees.  See December 
2004 VA examination (10 degrees extension to 90 degrees 
flexion with consideration of pain that increased upon 
repetition); February 2006 VA examination (0 degrees 
extension to 90 degrees flexion with crepitus and pain, and 
pain increasing with repetitive movements); November 2009 
private Community Orthopedic Associates report (10 degrees 
extension to 95 degrees flexion).  None of these findings 
are remotely close to the limitation of motion required in 
order for the Veteran to be entitled to a higher rating.   

With regard to functional loss, there is no indication of 
any additional range-of-motion loss beyond these findings, 
even with consideration of pain and other factors of 
functional loss.  In fact, without consideration of the 
frequent pain, crepitus, tenderness, effusion, weakness, 
lack of endurance, use of a knee brace and at times 
crutches, difficulty walking more than several blocks, 
difficulty standing or sitting for extended periods, and 
other functional loss clearly affecting daily activities and 
employment, the current 10 percent evaluation available 
under Diagnostic Code 5003-5261 for arthritis with 
limitation of extension might not be justified.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The Board 
finds that VA and private medical evidence of record 
supplies clear and probative evidence against the claim for 
a higher rating for arthritis.  

In addition, a separate rating for limitation of flexion is 
not for application because the evidence overall does not 
reveal compensable limitation of flexion under 
Diagnostic Code 5260, even when considering functional loss.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  For the left knee, 
flexion at its worst was noted at 90 degrees, with 
consideration of pain.  This is not indicative of anything 
near a compensable rating.  See Diagnostic Code 5260.  
Therefore, a separate rating for limitation of flexion is 
not warranted.  

As to arthritis, since the Veteran is already in receipt of 
a 10 percent evaluation for arthritis with noncompensable 
limitation of motion of the left knee, arthritis does not 
provide a basis to increase the Veteran's evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  That is, a 20 
percent rating for arthritis is not appropriate since the 
evidence of record does not demonstrate X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
See again 38 C.F.R. § 4.45(f) (for the purpose of rating 
disability from arthritis, the knee is considered a major 
joint).  Although the Veteran reports occasional 
incapacitating exacerbations, there is no X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of this case do not support their 
application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (for ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the 
Board will continue to evaluate his left knee arthritis 
under Diagnostic Code 5003-5261, but will also consider 
instability for the left knee under Diagnostic Code 5257 as 
discussed in detail further below.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether staged ratings are appropriate.  Although the 
Veteran has clearly experienced worsening symptoms of 
functional loss, this worsening has not sufficiently 
impacted his limitation of motion at any time throughout the 
course of his pending appeal to warrant a higher rating. 
Therefore, a staged rating is unjustifiable for his left 
knee arthritis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the Veteran's left knee arthritis.  38 C.F.R. § 
4.3.  

Analysis - Left Knee Instability

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a Veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, 
in VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. 
§ 4.59.  

Therefore, the Board will continue to evaluate his left knee 
arthritis as 10 percent disabling under Diagnostic Code 
5003-5261, but will also consider a separate rating for 
instability for the left knee under Diagnostic Code 5257 if 
the evidence confirms it.  

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of "slight" recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of "moderate" recurrent subluxation or lateral 
instability; and a "maximum" 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2009), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

The evidence of record supports a separate 10 percent rating 
for instability of the left knee under Diagnostic Code 5257.  
38 C.F.R. § 4.7.  Specifically, VA examinations dated in 
December 2004 and February 2006 document the Veteran's 
complaints that his left knee intermittently gives ways and 
locks up on him.  It is also documented the Veteran walks 
with a limp.  At the hearing, the Veteran reiterated that he 
has occasional periods of instability.  See testimony at 
page 3.  He also stated that he was given a knee brace for 
the left knee.  Earlier JAG records dated in 1991 document 
left knee instability.  VA X-rays dated in December 2004 
also mention "loose bodies" in the left knee.  Overall, the 
Veteran has provided competent and credible statements 
regarding his symptoms of instability in the left knee.  
Resolving any doubt in his favor, a separate higher 10 
percent rating is warranted.  38 C.F.R. § 4.3.  

But upon review of the evidence, an even higher rating 
beyond 10 percent is not warranted for left knee instability 
under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In 
particular, the evidence of record does not reflect 
"moderate" or "severe" instability in left knee, required 
for a higher 20 percent rating.  There is no medical 
evidence of dislocation or recurrent subluxation.  Neither 
the December 2004 and February 2006 VA examiners noted 
instability, nor did the November 2009 private physician.  
In fact, the February 2006 VA examiner indicated that 
stability was within normal limits.  Consequently, there is 
in fact very little current objective evidence of 
instability upon clinical evaluation.  In short, any signs 
of instability present in the left knee are more than 
adequately reflected in the 10 percent rating assigned 
because they are at most "slight" in degree.  38 C.F.R. § 
4.1.  Even this rating may be somewhat generous.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether staged ratings are appropriate.  Since, however, the 
Veteran's symptoms of instability in the left knee have 
remained constant (at a 10 percent level) throughout the 
course of his pending appeal, a staged rating 
is unjustifiable for his left knee instability.  The 
separate 10 percent rating for left knee instability under 
Diagnostic Code 5257 is effective from September 16, 2004 - 
the date his increased rating claim was received.    

In summary, the Board finds that the evidence supports a 
separate 10 percent disability rating, but no greater, for 
left knee instability under Diagnostic Code 5257.  38 C.F.R. 
§ 4.3.  




Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for knee disabilities 
reasonably describe the claimant's disability level and 
symptomatology, with consideration of factors of functional 
loss.  Thus, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008); VAOPGCPREC 6-96. 
 
In any event, the Board finds no evidence that the Veteran's 
left knee disability markedly interfere with his ability to 
work, meaning above and beyond that contemplated by his 
separate ratings.  Although the Veteran has reported 
difficulty sitting and standing as an attorney in court 
because of his left knee (see December 2004 VA examination), 
he is still able to work.  In short, there is insufficient 
evidence of marked interference with employment.  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected left knee, to suggest he is 
not adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for his service-connected left knee has been 
primarily on an outpatient basis, with only two instances of 
inpatient treatment during service and in 1999.  In November 
2009, a private physician also recommended further surgery, 
but this still does not rise to the level of frequent 
hospitalizations.  







ORDER

The claim of CUE in the March 1972 rating decision that 
assigned an initial 10 percent rating for a left knee 
disability is denied. 

A disability rating higher than 10 percent for a left knee 
disability, including arthritis, status post medial 
meniscectomy, is denied.  

A separate 10 percent disability rating for instability of 
the left knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


